Case 9:19-bk-11573-MB   Doc 789 Filed 02/11/20 Entered 02/11/20 15:20:34   Desc
                         Main Document     Page 1 of 6
Case 9:19-bk-11573-MB   Doc 789 Filed 02/11/20 Entered 02/11/20 15:20:34   Desc
                         Main Document     Page 2 of 6
Case 9:19-bk-11573-MB   Doc 789 Filed 02/11/20 Entered 02/11/20 15:20:34   Desc
                         Main Document     Page 3 of 6
Case 9:19-bk-11573-MB   Doc 789 Filed 02/11/20 Entered 02/11/20 15:20:34   Desc
                         Main Document     Page 4 of 6
Case 9:19-bk-11573-MB   Doc 789 Filed 02/11/20 Entered 02/11/20 15:20:34   Desc
                         Main Document     Page 5 of 6
Case 9:19-bk-11573-MB   Doc 789 Filed 02/11/20 Entered 02/11/20 15:20:34   Desc
                         Main Document     Page 6 of 6
